Case 1:20-cv-06014-AT Document19 Filed 10
USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

BRAIN INJURY RIGHTS GROUP | poc z:
300 EAST 95 STREET - SUITE DATE FILED: 10/30/2020
NEW YORK, NEW YORK 101 ee

 

 

VIA ECF
October 29, 2020

Hon. Analisa Torres, U.S.D.J.
United States District Court
Southern District of New York
United States Courthouse

500 Pearl Street

New York, New York 10007

Re: Mizuta, et al. v. Carranza, et al.

Case No. 20 — cv - 6014 (AT)

Dear Judge Torres:

I am counsel for the Parents/Plaintiffs in the above-referenced matter. The purpose of this
letter is to request an adjournment of (1) the date to submit a joint status letter and proposed case
management plan, currently due October 29, 2020, as well as (2) the date for the initial conference,
currently scheduled for November 5, 2020. The summons and complaint were served on
Defendants on October 18, 2020, and no notice of appearance or other response has been received
on behalf of Defendants. Thus, there has been no discussion by and between counsel to date.
Inasmuch as the Defendants’ answer is due November 9, 2020, an adjourned date after November
9, 2020, would allow the parties to discuss the matter and prepare the status letter and proposed
case management plan.

Thank you for your consideration of this matter.
GRANTED. The initial pretrial conference scheduled for November 5, 2020, is ADJOURNED
to November 16, 2020, at 10:40 a.m. By November 9, 2020, the parties shall submit their joint
letter and proposed case management plan.

SO ORDERED.

Dated: October 30, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
